         Case 1:18-cr-00706-WHP Document 49
                                         50 Filed 07/02/20 Page 1 of 1




                             JAMES E. NEUMAN, P.C.
                                         Attorney at Law
                                  100 Lafayette Street – Suite 501
                                   New York, New York 10013
                                               –––
                                      TEL 212-966-5612
                                      FAX 646-651-4559
                                     www.jamesneuman.com


                                                      July 2, 2020


                                                                     Application granted.
BY ECF
Hon. William H. Pauley
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

               Re: United States v Miller, 18 Cr. 706 (WHP)
                                                                        July 2, 2020
Your Honor:

               As you will recall, I recently filed a motion for compassionate relief on behalf of
Donald Miller. I have been informed by the CJA clerks that CJA attorneys in this district must be
re-appointed in order to be compensated for these types of motions. Accordingly, I ask that this
Court re-appoint me, nunc pro tunc, to May 1, 2020, for the purpose of representing Mr. Miller on
his compassionate release motion.

                                                      Respectfully submitted,


                                                              /s/
                                                      James E. Neuman
